        AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                      United States District Court
                                         Southern District of Georgia
                Gerard J. Pugh


                                                                                  JUDGMENT IN A CIVIL CASE


                                               V.                               CASENUMBER; CV419-113

                Honorable Sam Olsen




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
          □        has rendered its verdict.


          j2J      Decision by Court. This action came before the Court. The issues have been considered and a decision has been
                   rendered,


                   IT IS ORDERED AND ADJUDGED

                   that in accordance with this Court's Order entered on September 16, 2019, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Petitioner's 28

                    U.S.C. § 2254 petition is DISMISSED as successive and Petitioner's Motion Finding Facts and

                    Conclusion Law is DENIED AS MOOT. Further, any claims for monetary damages, as asserted in

                    the context of his habeas petition, should be DISMISSED WITHOUT PREJUDICE. In addition, the

                    Court DECLINES to issue a Certificate of Appealability ("COA") in this case. The Clerk of Court

                    is DIRECTED to close this case.                                                                                □

          Approved by:




          September 16, 2019
          Date

                                                                      WSTRlC^

                                                                                        uty Clerk
GAS RevKVI/as
